DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language of the abstract should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
The abstract of the disclosure is objected to because “Fecal management methods and apparatuses (e.g., devices, systems, etc.) are described herein” is implied language and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 16 recites the limitation "having rigid walls.”  It is unclear which claimed element(s), whether the canister or the intermediate stool collection chamber or both, have “rigid walls.” For the purpose of examination, the intermediate stool collection chamber is interpreted to have “rigid walls.”
The remaining claims are also rejected due to dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20090193571 A1).
Regarding claim 1, Nakamura discloses a system for removal of fecal material from a patient's rectum (see Abstract), the system comprising: 
a receptacle ("toilet unit A"; [0032]; FIG. 1) configured to be applied in communication with the patient's rectum ([0096]; FIG. 1); 
a connecting tube 73 ("external hose 73"; [0079]; NOTE: external hose 73 encloses the various pipes connecting toilet unit A to processing operating section C, such as the buttocks nozzle pipe 602c and discharge pipe 103) comprising a suction channel 103 ("discharge pipe 103"; [0130]; FIG. 1) and an irrigation channel 602c ("buttocks nozzle pipe 602c"; [0134]; FIG. 1), 
the connecting tube 73 configured to couple the suction channel 103 to a suction port 102a ("discharge port 102a"; [0071]; FIG. 8) of the receptacle ("toilet unit A") and the irrigation channel 602c to an irrigation outlet 203 ("washing nozzle 203"; [0065]; FIG. 1) of the receptacle (FIG. 8); 
a canister housing ("processing operating section C as an external processing structure" suggesting a housing; [0103]; FIG. 1) from which the connecting tube 73 extends ([0079]; FIG. 1; NOTE: storage tank 300 is part of processing operating section C and connecting tube 73 is coupled to the storage tank 300. Therefore, connecting tube 73 extends from processing operating section C); 
a fluid pump 600 ("pressure pump 600"; [0114]; FIG. 1) within the canister housing ("processing operating section C") configured to couple to an irrigation fluid reservoir 500 ("water tank 500"; [0109]; FIG. 1); 
a controller ("control section"; [0122]),
the controller configured to apply one or more fecal removal cycles ("The control section sends signals to various nozzles, various valves, each pump and the like based on the signal of each sensor to execute various functions"; [0122]; FIG. 15-19) including 
applying suction through the suction port ("vacuum suction operation"; [0132]; FIG. 16A) and 
applying irrigation from the irrigation outlet ("warm water within the hot water tank 501 is sent to the injection nozzle pipe 604 and is injected as wash water from the injection nozzle 105"; [0131]; FIG. 16B) by controlling the fluid pump 600 to deliver irrigation fluid (“The buttocks and private parts of the patient are then washed by the wash water emitted from a washing nozzle 203 and a bidet nozzle 202 provided on the vertical casing 53 of the urination and defecation treating unit 51”; [0036]) and by controlling a source of negative pressure to deliver between 15 mmHg and 500 mmHg of suction ("maximum vacuum pressure (e.g., 600 mmHg)"; [0132]; NOTE: a maximum vacuum pressure suggests that the negative pressure is capable of being between 15 mmHg and 500 mmHg); and 
	a stool collection chamber 300 ("storage tank 300"; FIG. 1) configured to receive fecal material from the suction channel 103 ("to discharge urine and stools remaining in the urination and defecation container 82 to an external storage tank 300 through the discharge pipe 103"; [0064]; FIG. 1).
Nakamura does not explicitly disclose that the processing operating section C is enclosed within a housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the processing “structure” to have a housing such that the components and pipes of the processing operating section C are protected from potentially damaging external elements. 
Nakamura discloses that the controller ("control section"; [0122]) is provided by automatic treating device K (see [0122]) but fails to disclose that the controller is within the canister housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s controller in order to be housed within the canister, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and there appears that controller performs the same function whether located within the canister or within the automatic treating device K ([0122]).
Nakamura fails to disclose that between 1 ml and 1000 ml of irrigation fluid is delivered by the fluid pump 600 upon applying irrigation from the irrigation outlet. However, Nakamura discloses that an amount irrigation fluid is delivered in order to suitably wash the buttocks of the patient (“The buttocks and private parts of the patient are then washed by the wash water emitted from a washing nozzle 203 and a bidet nozzle 202 provided on the vertical casing 53 of the urination and defecation treating unit 51”; [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nakamura to have between 1 ml and 1000 ml of irrigation fluid be delivered by the fluid pump 600, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Nakamura would not operate differently with the claimed volumes of irrigation fluid since any volume of fluid inherently washes the buttocks of the patient. Furthermore, applicant places no criticality on the range claimed, indicating simply that “the amount of irrigation fluid may be between 1 ml and 1000 ml” (Specification [0061]).
Regarding claim 2, Nakamura discloses the controller ("control section"; [0122]) is configured to determine parameters of a fecal removal cycle using sensor data from one or more sensor on the receptacle ("automatically conducting each washing process by distinguishing the stools and urine based on the detection of the stool sensor G and the urine sensor H"; [0122]; FIG. 15).
Regarding claim 3, Nakamura discloses the controller ("control section"; [0122]) is configured to determine parameters of a fecal removal cycle using pressure sensor data from one or more pressure sensors ("a judgment is made as to whether or not a crotch of a patient's legs has come into close contact with both electrode terminals 120, 120 at a constant pressure based on the detection signal of the fitting sensor I (Step S1)"; [0124]).
Regarding claim 4, Nakamura discloses the controller ("control section"; [0122]) is configured to alternate the application of suction and irrigation during each fecal removal cycle ([0132]; FIG. 16A).
Regarding claim 5, Nakamura discloses the controller ("control section"; [0122]) is configured to apply a stream of irrigation fluid from the irrigation outlet of the receptacle ("warm water is then sent to the bidet nozzle pipe 602b and the buttocks nozzle pipe 602c"; [0134]).
Regarding claim 6, Nakamura discloses the controller ("control section"; [0122]) is configured to finish each fecal removal cycle by applying irrigation ([0135]; FIG. 16B).
Regarding claim 7, Nakamura discloses the controller ("control section"; [0122]) is configured to automatically trigger the application of the one or more fecal removal cycles ("automatically conducting each washing process by distinguishing the stools and urine based on the detection of the stool sensor G and the urine sensor H"; [0122]).
Regarding claim 8, Nakamura discloses the controller ("control section"; [0122]) is configured to automatically trigger the application of the one or more fecal removal cycles based on sensor data received from one or more sensors ("automatically conducting each washing process by distinguishing the stools and urine based on the detection of the stool sensor G and the urine sensor H"; [0122]).
Regarding claim 9, Nakamura discloses the connecting tube 73 further comprises an air channel 609 ("air supply nozzle pipe 609"; [0096]; FIG. 1) configured to couple to an air outlet 205 ("air supply nozzle 205"; [0036]) of the receptacle ("toilet unit A"; FIG. 1).
Regarding claim 11, Nakamura discloses a vacuum pump 408 ("vacuum pump 408"; [0115]) within the canister housing (FIG. 1), providing the source of negative pressure ([0115]).
Regarding claim 12, as best understood, Nakamura discloses an intermediate stool collection chamber ("treating body 56" & "waste storage space S"; [0056] & [0131]; FIG. 9) having rigid walls ("treating body 56 is designed to have a predetermined rigidity"; [0056] NOTE: body 56 comprising case 55 having walls, see FIG. 8) and in fluid communication with the suction channel 103 (FIG. 1).
Nakamura fails to disclose that the intermediate stool collection chamber is within the canister housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s intermediate stool collection chamber in order to be housed within the canister. The intermediate stool collection chamber performs the same function whether located within the canister or within the automatic treating device K ([0122]).  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, Nakamura discloses the irrigation fluid reservoir 500 is coupled to the stool collection chamber 300 (FIG. 1).
Regarding claim 15, Nakamura discloses a system for removal of fecal material from a patient's rectum (see Abstract), the system comprising: 
a receptacle ("toilet unit A"; [0032]; FIG. 1) configured to be applied in communication with the patient's rectum ([0096]; FIG. 1); 
a connecting tube 73 ("external hose 73"; [0079]; NOTE: external hose 73 encloses the various pipes connecting toilet unit A to processing operating section C, such as the buttocks nozzle pipe 602c and discharge pipe 103) comprising a suction channel 103 ("discharge pipe 103"; [0130]; FIG. 1), an air channel 609 ("air supply nozzle pipe 609"; [0096]; FIG. 1) and an irrigation channel 602c ("buttocks nozzle pipe 602c"; [0134]; FIG. 1), 
the connecting tube 73 configured to couple the suction channel 103 to a suction port 102a ("discharge port 102a"; [0071]; FIG. 8) of the receptacle, the air channel 609 to an air outlet 205 of the receptacle and the irrigation channel 602c to an irrigation outlet 203 ("washing nozzle 203"; [0065]; FIG. 1) of the receptacle (FIG. 8); 
a canister housing ("processing operating section C as an external processing structure" suggesting a housing; [0103]; FIG. 1) from which the connecting tube extends ([0079]; FIG. 1; NOTE: storage tank 300 is part of processing operating section C); 
a fluid pump 600 ("pressure pump 600"; [0114]; FIG. 1) within the canister housing configured to couple to an irrigation fluid reservoir 500 ("water tank 500"; [0109]; FIG. 1); 
a controller ("control section"; [0122]), 
the controller configured to apply one or more fecal removal cycles ("The control section sends signals to various nozzles, various valves, each pump and the like based on the signal of each sensor to execute various functions"; [0122]; FIG. 15-19) including 
applying suction through the suction port ("vacuum suction operation"; [0132]; FIG. 16A), 
applying air from the air outlet ("air introduced from the silencer 404 is sent as dry air blasting from the air supply nozzle 205 via the air supply pipe 601b"; [0145]), and 
applying irrigation from the irrigation outlet by controlling the fluid pump and one or more valves ("warm water within the hot water tank 501 is sent to the injection nozzle pipe 604 and is injected as wash water from the injection nozzle 105"; [0131]; FIG. 16B); and 
a stool collection chamber 300 ("storage tank 300"; FIG. 1) configured to receive fecal material from the suction channel 103 ("to discharge urine and stools remaining in the urination and defecation container 82 to an external storage tank 300 through the discharge pipe 103"; [0064]; FIG. 1).
Nakamura does not explicitly disclose that the processing operating section C is enclosed within a housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the processing “structure” to have a housing such that the components and pipes of the processing operating section C are protected from potentially damaging external elements. 
Nakamura teaches that the controller ("control section"; [0122]) is provided by automatic treating device K (see [0122]) but fails to disclose that the controller is within the canister housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s controller in order to be housed within the canister, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and there appears that controller performs the same function whether located within the canister or within the automatic treating device K ([0122]).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Vining (US 20100268154 A1).
Regarding claim 10, Nakamura discloses the controller ("control section"; [0122]).
Nakamura fails to disclose the controller is configured to apply air through the air outlet when the controller detects a vacuum lock. However, Vining teaches the application of air through the air outlet ("patient may be insufflated with gas, such as carbon dioxide, from the gas insufflator 120 at the same time as waste is suctioned by the vacuum 80"; [0048]) when the controller detects a vacuum lock ("This simultaneous action may counter the formation of a "vacuum lock,""; [0048]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s controller such that the controller is configured to apply air through the air outlet when the controller detects a vacuum lock, as taught by Vining, for the purpose of avoiding vacuum locks and thus improving the efficiency of the vacuum operation ("Simultaneous activation of the vacuum 80 and gas insufflator 120 may avoid formation of a vacuum lock, wherein the efficiency of the vacuum 80 decreases"; [0048]).

Claims 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Burnett et al. (US 20190343445 A1) and further in view of Onoda (US 10064774 B2).
Regarding claim 13, as best understood, Nakamura discloses the stool collection chamber 300.
Nakamura fails to disclose the stool collection chamber comprises a stool collection bag coupled to the intermediate stool collection chamber and configured to passively receive fecal material from the intermediate stool collection chamber when suction is not being applied through the suction channel.
However, Burnett teaches a stool collection bag 1020 ("fluid collection bag 1020"; [0156]) coupled to the intermediate stool collection chamber 1022 ("reservoir or cassette 1022"; [0156]; FIG. 10A). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s device such that the stool collection chamber comprises a stool collection bag coupled to the intermediate stool collection chamber, as taught by Burnett, for the purpose of suitably incorporating an airlock clearing mechanism and thus eliminating airlock ([0156]).
Nakamura/Burnett fails to disclose the stool collection bag is configured to passively receive fecal material from the intermediate stool collection chamber when suction is not being applied through the suction channel. However, Onoda teaches passively receiving fecal material from the intermediate stool collection chamber when suction is not being applied through the suction channel ("valve unit being opened detecting the occurrence of defecation and urination based on the weight or pressure caused from the reception, by the valve unit, of the feces or urine falling from the device-wearer and washing-water drainage"; col. 3 line 1-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura/Burnett’s stool collection bag such that it passively receiving fecal material from the intermediate stool collection chamber when suction is not being applied through the suction channel, as taught by Onoda, for the purpose of transferring the waste into the collection container via gravity without suction force, thus lowering the chance of creating a vacuum lock (col. 4 line 33-52).
Regarding claim 16, as best understood, Nakamura discloses a system for removal of fecal matter from a patient's rectum (see Abstract), the system comprising: 
a receptacle ("toilet unit A"; [0032]; FIG. 1) configured to be applied in communication with the patient's rectum ([0096]; FIG. 1); 
a connecting tube 73 ("external hose 73"; [0079]; NOTE: external hose 73 encloses the various pipes connecting toilet unit A to processing operating section C, such as the buttocks nozzle pipe 602c and discharge pipe 103) comprising a suction channel 103 ("discharge pipe 103"; [0130]; FIG. 1) and an irrigation channel 602c ("buttocks nozzle pipe 602c"; [0134]; FIG. 1), 
the connecting tube 73 configured to couple the suction channel 103 to a suction port 102a ("discharge port 102a"; [0071]; FIG. 8) of the receptacle and the irrigation channel 602c to an irrigation outlet 203 ("washing nozzle 203"; [0065]; FIG. 1) of the receptacle (FIG. 8); 
a canister housing ([0079]; FIG. 1; NOTE: storage tank 300 is part of processing operating section C) and an intermediate stool collection chamber ("treating body 56" & "waste storage space S"; [0056] & [0131]; FIG. 9) having rigid walls ("treating body 56 is designed to have a predetermined rigidity"; [0056]): 
a fluid pump 600 ("pressure pump 600"; [0114]; FIG. 1) within the canister housing configured to couple to an irrigation fluid reservoir 500 ("water tank 500"; [0109]; FIG. 1); 
a suction pump 408 ("vacuum pump 408"; [0115]) within the canister housing (FIG. 1); 
a controller ("control section"; [0122]) configured to apply one or more fecal removal cycles ("The control section sends signals to various nozzles, various valves, each pump and the like based on the signal of each sensor to execute various functions"; [0122]; FIG. 15-19) including 
applying suction through the suction port ("vacuum suction operation"; [0132]; FIG. 16A) and 
applying irrigation from the irrigation outlet ("warm water within the hot water tank 501 is sent to the injection nozzle pipe 604 and is injected as wash water from the injection nozzle 105"; [0131]; FIG. 16B) by controlling the fluid pump 600 to deliver irrigation fluid and by controlling the suction pump to deliver between 15 mmHg and 500 mmHg of suction ("maximum vacuum pressure (e.g., 600 mmHg)"; [0132]; NOTE: a maximum vacuum pressure suggests that the negative pressure is capable of being between 15 mmHg and 500 mmHg).
Nakamura does not explicitly disclose that the processing operating section C is enclosed within a housing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to  modify the  processing “structure” to have a housing such that the components and pipes of the processing operating section C are protected from potentially damaging external elements. 
Nakamura fails to disclose that the canister encloses the intermediate stool collection chamber. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s intermediate stool collection chamber in order to be housed within the canister. The intermediate stool collection chamber performs the same function whether located within the canister or within the automatic treating device K ([0122]). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Nakamura fails to disclose that between 1 ml and 1000 ml of irrigation fluid is delivered by the fluid pump 600 upon applying irrigation from the irrigation outlet. However, Nakamura discloses that an amount irrigation fluid is delivered in order to suitably wash the buttocks of the patient (“The buttocks and private parts of the patient are then washed by the wash water emitted from a washing nozzle 203 and a bidet nozzle 202 provided on the vertical casing 53 of the urination and defecation treating unit 51”; [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nakamura to have between 1 ml and 1000 ml of irrigation fluid be delivered by the fluid pump 600, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Nakamura would not operate differently with the claimed volumes of irrigation fluid since any volume of fluid inherently washes the buttocks of the patient. Furthermore, applicant places no criticality on the range claimed, indicating simply that “the amount of irrigation fluid may be between 1 ml and 1000 ml” (Specification [0061]).
Nakamura fails to disclose a stool collection bag coupled to the canister housing. However, Burnett teaches a stool collection bag ("fluid collection bag 1020"; [0156]) coupled to the canister housing (FIG. 10A). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura’s device such that a stool collection bag coupled to the canister housing, as taught by Burnett, for the purpose of incorporating an airlock clearing mechanism and thus eliminating airlock ([0156]).
Nakamura/Burnett fails to disclose a valve between the stool collection bag and the intermediate stool collection chamber, wherein the valve is configured to be opened when suction is not being applied so that collected fecal material may be transferred to the stool collection bag. However, Onoda teaches a valve between the stool collection bag and the intermediate stool collection chamber ("valve unit inserted in the intermediate part of the feces and urine intake pipe"; col. 2 line 66-67), 
wherein the valve is configured to be opened when suction is not being applied so that collected fecal material may be transferred to the stool collection bag ("valve unit being opened detecting the occurrence of defecation and urination based on the weight or pressure caused from the reception, by the valve unit, of the feces or urine falling from the device-wearer and washing-water drainage"; col. 3 line 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura/Burnett’s device such that a valve between the stool collection bag and the intermediate stool collection chamber, wherein the valve is configured to be opened when suction is not being applied so that collected fecal material may be transferred to the stool collection bag, as taught by Onoda, for the purpose of transferring the waste into the collection container via gravity without suction force, thus eliminating vacuum lock (col. 4 line 33-52).
Regarding claim 17, as best understood, Nakamura discloses the controller ("control section"; [0122]) is configured to apply a stream of irrigation fluid from the irrigation outlet of the receptacle ("warm water is then sent to the bidet nozzle pipe 602b and the buttocks nozzle pipe 602c"; [0134]).
Regarding claim 18, as best understood, Nakamura discloses the controller ("control section"; [0122]) is configured to finish each fecal removal cycle by applying irrigation ([0135]; FIG. 16B).
Regarding claim 19, as best understood, Nakamura discloses the connecting tube further comprises an air channel 609 ("air supply nozzle pipe 609"; [0096]; FIG. 1) configured to couple to an air outlet 205 ("air supply nozzle 205"; [0036]) of the receptacle ("toilet unit A"; FIG. 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Burnett et al. and Onoda and further in view of Vining (US 20100268154 A1).
Regarding claim 20, as best understood, Nakamura/Burnett/Onoda fails to disclose the controller is configured to apply air through the air outlet when the controller detects a vacuum lock. However, Vining teaches the controller is configured to apply air through the air outlet ("patient may be insufflated with gas, such as carbon dioxide, from the gas insufflator 120 at the same time as waste is suctioned by the vacuum 80"; [0048]) when the controller detects a vacuum lock ("This simultaneous action may counter the formation of a "vacuum lock,""; [0048]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nakamura/Burnett/Onoda’s device such that the controller is configured to apply air through the air outlet when the controller detects a vacuum lock, as taught by Vining, for the purpose of improving the efficiency of the vacuum operation ("Simultaneous activation of the vacuum 80 and gas insufflator 120 may avoid formation of a vacuum lock, wherein the efficiency of the vacuum 80 decreases"; [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blabas et al. (US 20210069008 A1) - a urine collection device includes a covering defining a recessed receptacle and a fluid collection assembly positioned in the recessed receptacle. The fluid collection assembly includes (i) a foam sleeve including a bore, (ii) a shape retaining element positioned in the bore of the foam sleeve and defining a passage, and (iii) a tube extending through the passage defined by the shape retaining element.
Liu (US 20080178377 A1) - disposal machine for human excrement includes: a excretion pool, a sewage bucket and a controller. The bottom of the excretion pool is connected with a blow-off pipe, and the other end of the blow-off pipe is connected with the opening of the sewage bucket, the top of the sewage bucket is connected with the air inlet of the compressor via a fitting pipe, and the air outlet of the compressor is connected with an air cleaner.
Edward (US 20110022011 A1) - an apparatus for the containment and removal of human waste products, comprising: a receptacle; a vacuum connection to apply force for attaching the receptacle to the patient; and a vacuum dispersion membrane to provide mechanical support to the skin so as to minimize tensile force applied to the skin.
Huang (US 20120233761 A1) - fully automatic treater (2) has an excretion duct (213), an excrement collection device (21), a negative pressure device (22), a positive pressure device (23), a hot water device (24), a hot air device (25) and a control device (26). The adaptive pants (3) are provided with an excrement collection region (33) at the crotch, which is provided with an excretion port (34), an inflating pipe (35), a hot water delivery pipe and a hot air delivery pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785